208 Ga. 674 (1952)
68 S.E.2d 903
AMICK
v.
POTEET.
17746.
Supreme Court of Georgia.
Argued January 16, 1952.
Decided January 29, 1952.
Claud R. Caldwell, for plaintiff.
Hull, Willingham, Towill & Norman, for defendant.
HEAD, Justice.
The bill of exceptions in this case was presented to the trial judge on September 20, 1951, and was certified by him on November 21, 1951. No reason appears in his certificate, nor is any shown by the record, for the delay in signing the bill of exceptions. Under the rulings in Clay v. Floyd, 208 Ga. 374 (66 S. E. 2d, 916), the motion of the defendant in error to dismiss the bill of exceptions is sustained.
Writ of error dismissed. All the Justices concur, except Atkinson, P. J., and Wyatt, J., who dissent.